Ingraham, First Judge. —
Tbe evidence shows that tbe barge, on which tbe baggage was lost, was in the employ of Burns, and was provided by tbe railroad companies, and not by tbe defendants. Those companies, from motives of interest on their part, have adopted, with tbe consent of tbe defendants, this mode of effecting tbe landing of emigrants. On delivery to tbe emigrant, at tbe ship, on board of tbe barge, of bis luggage, tbe ship-owners are discharged. If any loss occurs before reaching Castle Carden, tbe persons liable would not be tbe defendants, but tbe person in charge of tbe barge and bis employers. Throughout this case tbe fact is undisputed, that the defendants do not em-employ tbe person in charge, or provide tbe barge. That is done by tbe railroad companies. From tbe ship, therefore, to the place of landing, it could not be pretended that tbe defendants are responsible. Tbe baggage is not in their charge, nor in tbe charge of any-person in. their employ. They may prohibit his ■ landing at the Garden by withdrawing their consent, but that does not make them responsible for bis acts, as tbe owners and employers are.
Is anything done after landing that transfers to the defendants the custody of tbe property of the emigrants ? From the testimony, I think there is no evidence of any such transfer of the possession. They require tbe emigrant to enter tbe building, to comply with tbe requisites of the statutes, in being registered, &c. They prohibit him from bringing upon their premises, or within their control, the very baggage which they are charged as having in their custody. They compel him to leave his baggage on board of tbe barge, which does not belong to them, and where tbe same liability continues which existed on receiving the baggage from the ship; and after' complying with the provisions of tbe law in regard to the emigrant, they permit him again to return to the barge, there to take possession of his baggage from the barge, where it originally was placed.
I can find in this proceeding nothing which will warrant the *247finding that at any time tbe baggage was in tbe custody of tbe defendants, or of persons in tbeir employ.
No matter bow barsb it may appear, to compel tbe emigrant' to leave bis baggage on board of tbe barge, still sucb acts are not sufficient to charge tbe defendants as bailees when tbe custody of tbe property is elsewhere.
My conclusion is, that tbe defendants cannot be held responsible as bailees, but that the remedy for -any loss is against the person in charge of tbe property, or of bis employer, and that tbe judgment must be reversed.
Judgment reversed.